            Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHER DISTRICT OF NEW YORK
                                (Manhattan Division)

 Sun Yeul Hong,
 2144 Bronx Park East APT 4G,
 Bronx, NY 10462,                                          Case Number: ______________
                                     Plaintiff,
                   -against-

 MOMMY'S JAMAICAN MARKET                                    JURY TRIAL REQUESTED
 CORP.,
 3508 WHITE PLAINS RD
 BRONX, NEW YORK, 10467
 SERVE: Kap Won KIM,
 also known as Kap Won PARK,
 21 Clifton Terrace,
 Englewood Cliffs, NJ 07632,

 Kap Won KIM,
 also known as Kap Won PARK,
 21 Clifton Terrace,
 Englewood Cliffs, NJ 07632,

 Myong Su KIM,
 21 Clifton Terrace,
 Englewood Cliffs, NJ 07632,

 and

 Dae Kyu Kim,
 179 Lawrence Drive,
 Paramus, NJ 07652,

                                  Defendants.



                                        COMPLAINT

       Plaintiff, Sun Yeul HONG, by his attorneys, (Michael) Hyunkweon Ryu, as and for his

Complaint herein, hereby submits his Complaint and in support thereof, states as follows:




                                                  1
             Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 2 of 13




                                          Nature of Action

       1.      Plaintiff is a former employee of Defendants MOMMY'S JAMAICAN MARKET

CORP., Kap Won KIM, Myong Su KIM, and Dae Kyu Kim, and brings this action to recover

unpaid minimum wages and overtime wages, liquidated damages, interest, reasonable attorneys'

fees and costs under the Federal Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§201 et seq.,

and the New York Labor Law ("NYLL"), Article 6, §§ 190 et seq., and Article 19, §§ 650 et seq.

and New York Code, Rules, and Regulations §142 (“NYCRR”) from Defendants.

       2.      Plaintiff is filing these FLSA and NYLL claims as an individual action for

himself.

                                            Jurisdiction

       3.      This Court has jurisdiction over the federal law claim asserted in this action under

28 U.S.C. § 216(b) and 28 U.S.C. § 1331.

       4.      This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant

to 28 U.S.C. § 1367(a), because these claims are so closely related to Plaintiff's federal law wage

and hour claim that they form parts of the same case or controversy under Article III of the

United States Constitution.

                                                Venue

       5.      Venue is proper in this Court under 28 U.S.C. § 1391(b) since Defendants have

their place of business in this District and the unlawful acts occurred in this District.

                                         Parties and Facts

       6.      Defendant MOMMY'S JAMAICAN MARKET CORP. was at all times relevant

hereto (i.e., during Plaintiff' employment) a New York Corporation with its place of business in

New York at 3508 WHITE PLAINS RD, BRONX, NEW YORK, 10467, engaging in the

grocery store business.
                                                  2
             Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 3 of 13




       7.      Defendants Kap Won KIM and Myong Su KIM are the husband and wife and

Defendant Dae Kyu KIM is their son.

       8.      Defendants Kap Won KIM and Myong Su KIM at all relevant times owned,

managed and operated Defendant MOMMY'S JAMAICAN MARKET CORP., a grocery store

business.

       9.      Defendants Kap Won KIM and Myong Su KIM at all relevant times directly or

indirectly owned, managed and operated another grocery store at a different location.

       10.     Defendant Dae Kyu KIM at all relevant times managed and operated Defendant

MOMMY'S JAMAICAN MARKET CORP. and the said another grocery store.

       11.     All Defendants and the said another grocery store formed an enterprise under the

meaning of 28 U.S.C. § 203(r) & (s) because they performed the management and operation of

the grocery store, MOMMY'S JAMAICAN MARKET CORP., through their unified operation or

common control for a common business purpose of profit generation through the grocery store

business.

       12.     Defendants and the enterprise purchased the goods to sell such as fruits,

vegetables, dried fish, bread, meat, alcoholic and non-alcoholic beverages, canned food,

condiments, candies, teas, cooking oil, soap, and toilet papers from vendors, and sold the

merchandise to customers of the general public.

       13.     The said goods were mostly produced or manufactured outside the State of New

York, including foreign countries such as Mexico, Jamaica, South Korea, and China to be put in

interstate commerce, and brought into this State through interstate commerce.

       14.     Defendants and the enterprise also accepted EBT which is New York State’s

federally mandated and 100% federally funded SNAP (formerly known as Food Stamps)

program.
                                                  3
                Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 4 of 13




          15.    As a result, Defendants and the enterprise were engaged in commerce under 28

U.S.C. §203(b).

          16.    Defendants and the enterprise hired Plaintiff to perform manual work (such as

stocking, displaying, packaging, and cleaning of the goods to be sold) as laborer at Defendants'

store, and Plaintiff performed the manual work at the instructions and directions of Defendants.

          17.    As a result, Plaintiff handled, used or otherwise worked on goods produced or

manufactured outside the State of New York, including foreign countries such as Mexico,

Jamaica, South Korea, and China to be put in interstate commerce, and brought into this State

through interstate commerce, and Plaintiff was engaged in commerce under 28 U.S.C. §203(b).

          18.    At all times relevant hereto, the annual gross dollar volume of sales or receipts of

the enterprise, including the gross dollar volume (not limited to income) derived from all sales

and business transactions including gross receipts from service, credit, or other similar charges,

excluding internal transactions, if any, and excluding any excise taxes at the retail level which

were stated separately exceeds and exceeded $500,000.00. Defendant interviewed Plaintiff for

hiring.

          19.    Defendants MOMMY'S JAMAICAN MARKET CORP. and Kap Won Kim

during all relevant times

                 a)     interviewed Plaintiff for hiring.

                 b)     hired Plaintiff, or participated in the hiring decision of Plaintiff.

                 c)     participated in and approved of the pay practices of the enterprise and

          corporate Defendant, including how Plaintiff was paid, how much Plaintiff was paid, and

          how the payment to Plaintiff was recorded and reported to the appropriate taxing

          authority.



                                                   4
             Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 5 of 13




               d)      managed, supervised, established, administered or exercised authority over

       the terms and conditions of Plaintiff's employment.

               e)      assigned work or participated in assigning work to Plaintiff, including

       directing Plaintiff where to work and when to work.

               f)      had the power and authority to discipline Plaintiff.

       20.     Defendant Myong Su KIM during all relevant times did the activities listed in the

sub paragraphs b)-f) in the above paragraph, and Defendant Myong Su KIM during all relevant

times did the activities listed in the sub paragraphs c)-f) in the above paragraph.

       21.     Plaintiff was not required to possess any specialized skills in order to do the

assigned work for Defendants.

       22.     Plaintiff did not have to supply his own tools and equipment in connection with

his work for Defendants.

       23.     Plaintiff was required to report to work for Defendants at a certain time.

       24.     Plaintiff could not set his own hours of work for Defendants on his own without

the permission or approval of Defendants.

       25.     As a result, all Defendants were the employers of Plaintiff at all times relevant

hereto and Plaintiff was an employee of all Defendants within the meaning of the FLSA, 29

U.S.C. § 203, and NYLL, §§ 2 and 651.

       26.     Plaintiff was at all times relevant hereto a non-exempt employee within the

meaning of the FLSA and the NYLL.

       27.     However, Defendants failed to compensate Plaintiff properly for all hours

worked. Defendants failed to pay the minimum wages mandated by the NYLL and NYCRR, the

Furthermore, Plaintiff was not compensated for any overtime hours despite the mandates of the

FLSA, the NYLL and NYCRR.
                                                  5
             Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 6 of 13




       28.     Further, During Plaintiff’s employment, Defendants manipulated the pay records

to Plaintiff to conceal the true payments to Plaintiff.

       29.     During Plaintiff’s employment, Defendants knowingly and willfully failed to keep

full and accurate records of Plaintiff's hours and wages, including any allowances claimed,

deductions claimed or tips received by Plaintiff, in violation of the FLSA, NYLL and federal and

state regulations. FLSA 29 U.S.C. § 211(c); NYLL § 661; 12 NYCRR § 142-2.6.

       30.     During Plaintiff’s employment, Defendants failed to maintain proper timekeeping

and compensation records, as required by the FLSA and NYLL § 195(4).

       31.     During Plaintiff’s employment, Defendants failed to provide Plaintiff with a wage

statement on each payday, as required by NYLL § 195(3).

       32.     During Plaintiff’s employment, Defendants also failed to furnish Plaintiff with a

wage notice as required by FLSA § 218b and NYLL § 195(1).

       33.     Through these unlawful acts, Defendants evaded the payment of wages owed to

Plaintiff pursuant to the standards set forth by the FLSA and/or the NYLL.

       34.     Defendants' failure to properly pay Plaintiff the minimum and overtime wages

was intentional and willful.

       35.     For the period commencing on or about 31 years ago, Plaintiff regularly and

customarily at the specific instructions and demand of Defendants worked 6 days per week, 12

hours and a half each day.

       36.     The detailed payments and work hours for the last 6 years with approximation of

the exact payments per period because the amount of the payments by check changed slightly

over time are set forth below:




                                                  6
              Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 7 of 13



                                         total
                                      workhours                  minimum     unpaid       unpaid
                             total                                                                    weeks    total unpaid
 beginning     ending                  per week     hourly       wage for   minimum      overtime
                           payment                                                                    in the   wages in the
   period      period                  including     rate           the      wages     compensation
                           per week                                                                   period      period
                                      the spread                  period    per week     per week
                                         hours
 11/14/2014   12/31/2016    $950.00            81   $11.73         $10.50        $0        $475.00     111.1    $52,792.86
   1/1/2017   12/31/2017    $950.00           81    $11.73         $10.50        $0        $475.00      52.0    $24,700.00
   1/1/2018   12/31/2018    $965.00           81    $11.91         $12.00      $7.00       $486.00      52.0    $25,636.00
   1/1/2019   12/31/2019    $970.00           81    $11.98         $13.50    $123.50       $546.75      52.0    $34,853.00
   1/1/2020    9/20/2020    $985.00           81    $12.16         $15.00    $230.00       $607.50      37.6    $31,466.07


        37.      Further, by virtue of their positions and involvement, Defendants Kwp Won KIM,

Young Su KIM and Dae Kyu KIM are personally liable for all debts, wages or salaries due and

owing to the Plaintiff for services performed by Plaintiff for Defendant MOMMY'S JAMAICAN

MARKET CORP., pursuant to the N.Y. Bus. Corp. Law §630.

        38.      At all times relevant hereto, the acts and omissions of Defendants, and each of

them, concurred and contributed to the various acts and omissions of each and every one of the

other Defendants in proximately causing the complaints, injuries and damages alleged herein.

        39.      At all times relevant hereto, Defendants, and each of them, approved of, condoned

and/or otherwise ratified each and every one of the acts or omissions of the other Defendants

complained of herein.

        40.      At all times relevant hereto, Defendants, and each of them, aided and abetted the

acts and omissions of each and every one of the other Defendants, thereby proximately causing

the damages as herein alleged.

        41.      Upon information and belief, Defendants never obtained legal advice that its

overtime pay practices and/or policies were compliant with state and federal wage-hour laws.

        42.      Upon information and belief, Defendants never obtained any written guidance

from the U.S. Department of Labor concerning their pay practices and policies.




                                                             7
              Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 8 of 13




        43.     Upon information and belief, Defendants never obtained any written guidance

from the State of New York, including any branches or agencies thereof concerning their pay

practices and policies.

        44.     During Plaintiff's employment, Defendants failed to display, in a place accessible

to employees and in a visually conspicuous manner, the notices of employee rights as required

under the FLSA and federal and state regulations or otherwise provide Plaintiff with information

about their legal rights.

                                    Count I: Violation of FLSA

        45.     All allegations of this Complaint are expressly incorporated herein and Plaintiff

repeats and realleges each and every allegations set forth in this Complaint as though set forth

fully at length herein.

        46.     Plaintiff is entitled to overtime pay under the FLSA, 29 U.S.C. §207.

        47.     Defendants violated the provision of the FLSA by failing and refusing in a willful

and intentional manner to pay Plaintiff all overtime compensation due to him under the FLSA

and its implementing regulations.

        48.     Plaintiff has been damaged by the said violation by Defendants in an amount

presently to be determined at the trial of this action.

        49.     By reason of the aforesaid violations of the FLSA, Plaintiff is entitled to recover

from Defendants jointly and severally, his unpaid overtime wages, which are at the rate of not-

less-than one and one-half (1.5) times of Plaintiff's regular hourly wage rate, an additional equal

amount to the unpaid wages as liquidated damages, reasonable attorney's fees and the costs of

this action, pursuant to 29 U.S.C. §216(b), and pre-and post judgment interest, all in an amount

to be determined at trial.



                                                   8
              Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 9 of 13




          COUNT II: State Minimum Wage and Overtime Compensation Violation

        50.     All allegations of this Complaint are expressly incorporated herein and Plaintiff

repeats and realleges each and every allegations set forth in this Complaint as though set forth

fully at length herein.

        51.     Defendants knowingly, willfully, and intentionally failed to pay the minimum

wages for all hours worked in violation of NYLL § 652, and 12 NYCRR § 142-2.1.

        52.     Defendants knowingly, willfully, and intentionally failed to pay overtime pay for

hours worked in excess of forty (40) hours a week at a rate one and one-half times of Plaintiff’s

regular hourly rate in violation of 12 NYCRR § 142-2.2.

        53.     Pursuant to NYLL §§ 198.1-a and 663, an employer who willfully fails to pay

overtime required by NYLL shall be liable, in addition to the amount of any underpayments, for

liquidated damages equal to the one hundred percent of the total of such underpayments found to

be due to the employee.

        54.     Because of Defendants’ willful violation of the NYLL, Plaintiff suffered damages

and is entitled to recover from Defendants, jointly and severally, their unpaid overtime

compensation, and liquidated damages, as well as reasonable attorneys’ fees and costs of the

action, including pre-judgment interest, all in an amount to be determined at trial.

                          COUNT III: Spread of Hours Pay Violation

        55.     All allegations of this Complaint are expressly incorporated herein and Plaintiff

repeats and realleges each and every allegations set forth in this Complaint as though set forth

fully at length herein.

        56.     Defendants regularly and knowingly required Plaintiff to be at work in excess of

ten (10) hours per day.



                                                 9
              Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 10 of 13




        57.     Defendants knowingly, willfully, and intentionally failed to pay Plaintiff one extra

hour’s pay at minimum wage for every day in which the interval between Plaintiff's start and end

times exceeded ten hours, in violation of New York State labor regulations. 12 NYCRR §§ 142-

2.4.

        58.     Pursuant to NYLL §§ 198.1-a and 663, an employer who willfully fails to pay

wages required by NYLL shall be liable, in addition to the amount of any underpayments, for

liquidated damages equal to the one hundred percent of the total of such underpayments found to

be due to the employee.

        59.     Because of Defendants’ willful violation of the NYLL, Plaintiff suffered damages

and is entitled to recover from Defendants, jointly and severally, their unpaid wages originating

from the spread of hours provision, liquidated damages, as well as reasonable attorneys’ fees and

costs of the action, including pre-judgment interest, all in an amount to be determined at trial.

                          COUNT IV: State Unpaid Wage Violations

        60.     All allegations of this Complaint are expressly incorporated herein and Plaintiff

repeats and realleges each and every allegations set forth in this Complaint as though set forth

fully at length herein.

        61.     Defendants failed to pay Plaintiff the wages owed to him at least seven calendar

days after the week in which the wages were earned, in violation of NYLL § 191.1(a).

        62.     Defendants failed to pay Plaintiff the wages owed to him after he ceased working

for Defendants by the next regular pay day, in violation of NYLL § 191.3.

        63.     Pursuant to NYLL §§ 198.1-a and 663, an employer who willfully fails to pay

wages required by NYLL shall be liable, in addition to the amount of any underpayments, for

liquidated damages equal to the one hundred percent of the total of such underpayments found to

be due to the employee.
                                                 10
              Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 11 of 13




       64.      Because of Defendants’ willful violation of the NYLL, Plaintiff suffered damages

and is entitled to recover from Defendants, jointly and severally, their unpaid wages originating

from the spread of hours provision, liquidated damages, as well as reasonable attorneys’ fees and

costs of the action, including pre-judgment interest, all in an amount to be determined at trial.

                         COUNT V: Violation of NYLL Section 195(1)

       65.      Plaintiff repeats and re-alleges all of the allegations set forth in the preceding

paragraphs as though fully set forth herein.

       66.      At all relevant times, Defendants were Plaintiff’s employers within the meaning of

the New York Labor Law §§ 2 and 190. Defendants had the power to hire and fire Plaintiff,

controlled the terms and conditions of employment, and determined the rate and method of

compensation in exchange for his employment.

       67.      Defendants willfully failed to furnish Plaintiff with wage notices during the entirety

of Plaintiff’s employment, including the rate of regular and overtime pay and basis thereof;

allowances, if any; the regular pay day; the name of the employer; and “doing business as” names

used by the employer; the physical address of the employer’s main office or principal place of

business, and a mailing address, if different; the telephone number of the employer, as required by

the NYLL, N.Y. Lab. Law § 195(1).

       68.      Due to Defendant’s willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties of fifty dollars ($50.00) for each work day after November 14, 2014 on which

Defendants failed to provide Plaintiff with wage notice, up to a maximum amount of five thousand

dollars ($5,000.00), together with costs and reasonable attorney’s fees, pursuant to N.Y. Lab. Law

§ 198(1-b).




                                                 11
             Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 12 of 13




                        COUNT VI: Violation of NYLL Section 195(3)

       69.     At all relevant times, Defendants were Plaintiff’s employers within the meaning of

the New York Labor Law §§ 2 and 190. Defendants had the power to hire and fire Plaintiff,

controlled the terms and conditions of employment, and determined the rate and method of

compensation in exchange for his employment.

       70.     Defendants willfully failed to furnish Plaintiff with wage statement with every

payment of wages, listing the dates of work covered by that payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof;

deductions; allowances, if any; and net wages, as required by the NYLL, N.Y. Lab. Law § 195(3).

       71.     Due to Defendant’s willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties of two hundred fifty dollars ($250.00) for each work day after November 14,

2014 on which Defendants failed to provide Plaintiff with wage statements, up to a maximum

amount of five thousand dollars ($5,000.00), together with costs and reasonable attorney’s fees,

pursuant to N.Y. Lab. Law § 198(1-d).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant a judgment against all

Defendants jointly and severally in favor of Plaintiff:

       a.      An award of $348,895.90 for their failure to pay Plaintiff in accordance with the

standards set forth by the FLSA, NYLL and NYCRR, including the unpaid minimum and

overtime wages, and the liquidated damages;

       b.      An award of pre-judgment and post-judgment interest, pursuant NY CPLR §§

5001 and 5004;

       c.      An award of reasonable attorneys' fees and all costs, plus interest; and

       d.      All further relief deemed just and equitable by this Honorable Court.
                                                 12
            Case 1:20-cv-09612 Document 1 Filed 11/16/20 Page 13 of 13




                                 REQUEST FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests that a jury

of their peers hear and decide all possible claims brought on behalf of Plaintiff.

                                              Respectfully Submitted,
                                              by Sun Yeul HONG
                                              through his counsel:
                                              /s/ (Michael) Hyunkweon Ryu
                                              (Michael) Hyunkweon Ryu
                                              35-71 162nd Street
                                              1st Floor
                                              Flushing, New York 11358
                                              Tel: 718-819-0001
                                              email: michaelryu@ryulawgroup.com




                                                 13
